The following opinion was filed June 14, 1921:
Eschweiler, J.
(dissenting). “All men are liars” sang King David; he said it in- haste but permitted it to stand. *11Nevertheless even under the old Hebrew law that one was financially interested in the result óf a lawsuit did not, apparently, prevent his being sworn and giving testimony. Michaelis, Laws of Moses, vol. IV, p. 345, quoting the apostrophe to the man to be honored from Psalm 15, “He that sweareth to his own hurt, and changeth not.”
Centuries afterwards and as early as the seventeenth century (1 Wigmore, Evidence, § 575), and at the time when juries first began to consider information as to the issues other than that which they themselves possessed as dwellers in the same neighborhood, this expression of the Hebrew poet was apparently crystallized into the common-law rule of evidence to the effect that a person financially interested in the issue of a lawsuit was unworthy of belief and therefore an incompetent witness.
This common-law rule excluding as incompetent any ia-terested person, whether a party or a mere witness, was to a great extent adopted as part of the law of this state. This rule, however, has been slowly relaxed by legislative enactments. Estate of Johnson, 170 Wis. 436 (175 N. W. 917), at p. 450. The only basis suggested for such statutes as are here involved, under which a person situated as is the appellant Mrs. Hahn can have objection raised as to her legal capacity to testify concerning the execution of or her right to take under a will, is this old common-law rule excluding as incompetent and unworthy of belief a person having a financial interest in the matter involved. Will of Lyon, 96 Wis. 339, 340, 71 N. W. 362; Will of Hoppe, 102 Wis. 54, 55, 78 N. W. 183.
It may safely be asserted that all the changes, either by statute or judicial decision, from territorial days to the time of the present decision, on the subject.of the admissibility of the evidence of one interested in the result, have been in the direction of relaxing and modifying this old common-law rule and permitting such matters to go to the credibility *12rather than to the admissibility of such evidence. Whether because mankind is slowly growing less prone to lie or more skilful in sifting the wheat from the chaff, it is, fortunately, not necessary to here express an opinion. The fact remains of the steady march, by statute and judicial decisions, in the one direction.
It is held in substance by the majority opinion that the omission by ch. 128, Laws 1905, of the word “subscribing” in the phrase “shall be wholly void unless there be two other competent subscribing witnesses” as it appeared in sec. 2284, Stats., prior to that amendment, was either done inadvert-' ently or because deemed surplusage, or in any event that such omission was not a sufficient declaration of legislative intent to make a substantial change in the law on this point. I cannot concur in any such backhanded compliment to the mental processes of the legislature in this particular instance and for the following among other reasons:
There is a substantial difference between one who is a competent witness tO' the transaction involved in the making of a last will and one who- is a competent subscribing witness to the same. By the very language of the statute as it stood and now stands and from the very nature of things, no one can properly be a subscribing witness to- such a document who is not also a competent witness. But by no means does it follow that one who is a competent witness is necessarily only the one who also meets the definition of competent subscribing witness. The term “competent zvitness” describes the genus, the term “competent subscribing witness” defines the species; the former is the large circle, the latter the smaller and inclosed circle. That these two circles may often, from the veiy nature of the transaction involved, coincide, so far as contained numbers is concerned, can be readily seen, but that fortuitous coincidence is of no real weight in determining the question here presented.
If a testator desire to have his will admitted to probate *13and his wishes therein expressed carried out, he must at the time of signing it, from the field of competent witnesses then present, call 'two at least of such competent witnesses to subscribe their- names to such document in his presence and in the presence of each other. Such selection of such particular competent witnesses in nowise creates their competency or lessens the competency of other witnesses equally well qualified in law to testify as to the transaction. They must be competent witnesses or they cannot be competent subscribing witnesses; therefore their competency must exist before and at the time they subscribe; it is neither the gift nor the creation of the testator; it is an attribute of the witness alone.
I think the distinction was clearly recognized by one who surely had a familiarity with the subject and especially in this state, in the expression by the late Mr. Chief Justice Cassoday in his work'on Wills, sec. 210:
“Although other persons besides those who subscribe to the will as witnesses may be competent to testify as to its execution, yet it should be remembered that subscribing witnesses have a special importance in all controversies over the execution of wills.”
In the state of Pennsylvania, for instance, from an early date and apparently up to the present moment, it has been held under a statute on this subject containing the following language: “shall be proved by the oaths or affirmations of two or more competent witnesses,” that such competent witnesses need not be subscribing witnesses. Frew v. Clarke, 80 Pa. St. 170, 179, decided as early as 1833. It was also therein declared that although one such competent witness was the sole beneficiary and to a legacy'of $75,000, his testimony was properly received.
In McClure v. Redman, 263 Pa. St. 405, 107 Atl. 25, decided in 1919, the existence of the doctrine was clearly recognized, and it was further held that, even with the pro-visión requiring two or more witnesses, the requirement *14may be met by circumstantial proof, one witness alone being present at the time of the execution of the will.
Manifestly, in the state of Pennsylvania at least, the use of the term “a witness to a will” would not imply that such witness was a subscribing witness, although much stress is laid in the majority opinion upon what is assumed to1 be the meaning of the term. It might be noted in passing, as to conveyances, that signing of witnesses is not essential to qualify one to1 testify as to facts showdng the passing of title; such formality of subscription is only necessary in order that the instrument may be recorded. Leinenkugel v. Kehl, 73 Wis. 238, 40 N. W. 683; Eadie v. Chambers, 172 Fed. 73, 24 L. R. A. n. s. 879, and note.
The making of a last will and testament, which is defined by Blackstone as “the legal declaration of a man’s intention, which he wills to be performed after his death,” is his act and one thing; the statutory formalities which are necessary in order to permit the court having proper jurisdiction to administer the property under such declaration is another and separate thing and subject entirely to legislative control.
This court has gone as far as any court in the land in declaring the substantial nature of the right existing in the living to make disposition of his property after death and that it is of such a nature that it cannot be taken away by the legislature. Nunnemacher v. State, 129 Wis. 190, 202, 108 N. W. 627.
The solemn duty resting upon the courts in this state to effectuate the testator’s lawfully expressed wishes irrespective of the desires of those remembered or unremembered in the document has been repeated so often as to become trite. Will of Dardis, 135 Wis. 457, 115 N. W. 332; Will of Rice, 150 Wis. 401, 405, 136 N. W. 956, 137 N. W. 778; Will of Ball, 153 Wis. 27, 141 N. W. 8; Will of Duncan, 154 Wis. 39, 48, 141 N. W. 1002; Schoenwetter v. Schoenwetter, 164 Wis. 131, 135, 159 N. W. 737; Estate of Staab, 166 Wis. 587, 590, 166 N. W. 326.
*15It has been declared by the former, decisions in this matter-that that which was presented as the last will of Theodore W. Johnson was his last will. The intention so declared in that document is now frustrated on the theory that the legislature did not sufficiently express an intention to change the statutory regulation of the formalities surrounding the execution of such a document to now permit the intention of the deceased to be carried out. I can see no substantial reason why 'a legislative intent to change is not clearly expressed by the change made in the statute by ch. 1^8, Laws 1905.
For convenience of comparison, that statute before and after the amendment is again here presented:
“All beneficial devises, legacies and gifts whatsoever, made or given in any will to a subscribing witness thereto, shall be wholly void unless there be two other competent subscribing witnesses to the same; but a mere charge on the lands of the devisor for the payment of debts shall not prevent his creditors from being competent witnesses to his will.”
“All beneficial devises, legacies and gifts whatsoever, made or given in any will to a subscribing witness thereto, (or to the husband or wife of a subscribing witness thereto), shall be wholly void unless there be two other, competent . . . witnesses to the same; but a mere charge on the lands of the devisor for the payment of debts shall not prevent his. creditors from being competent witnesses to his will.”
It is significant that the word “subscribing” as limiting the term “competent witness” appears twice in the statute before amendment; by the amendment it is stricken out once and again specifically inserted, so that the net result, the descriptive term “subscribing witness,” stares one in the face as prominently and as often after the amendment as before. If, as suggested in the majority opinion, the term was considered surplusage in the phrase where it was omitted, the legislative mind evidently did not consider it surplusage in the. clause in which it was left in the old statute and in the *16new clause inserted. From the context it had exactly the same significance — no more, no less — in the phrase in which it was omitted, in the phrase in which it was left, and in the phrase in which it was inserted. To suggest that the legislature had surplusage in their minds in amending this statute and were aiming at brevity of expression only in so omitting it can hardly be considered, to say the least, as flattering to that body. If it was their purpose to' merely shorten the .statute by such process, that purpose fell stillborn.
No question can be raised but that, if the legislature had in so many words declared that they did intend that a gift should be held valid to one, a competent witness to the transaction involved in the making of a will, and who, at the request of the very testator, also subscribed the same to comply with legislative will, where there were others present just as conversant with what was said and done and whose testimony is available, the court would be bound to so hold. I can see no tremendous upheaval in the law of wills if such a conclusion were now upheld.
As yet neither constitution, statute, nor custom requires that the legislature should give any reasons for their amendments to existing statutes or their passage of new ones. No solemn declaration on their part is required as an explanation of changes made, for such, if given, might but add to the judicial labors.
If we view this question with the not unreasonable assumption that as a foundation of the legislative intent expressed in this amendment there was embodied the thought, as expressed by the late Mr. Chief Justice Cassoday, supra, and which is recognized as the rule elsewhere, that others than subscribing witnesses could be competent witnesses to testify in a court of justice as to the essential facts concerning what a testator said and did, and further that the legislative mind had become imbued with the lofty and often expressed declarations of this court as to the sanctity to be *17accorded the wish of a testator, and also wanted to still further encroach upon the old common-law fear of want of credibility in the testimony of interested persons, I can see no more simple and direct way to accomplish such purposes, which are so well and so entirely within the legislative field, than providing, as I think they have done, that when others than a'beneficiary who were present at the time of the execution of the will are competent, that is not disqualified by law, and they do testify to sufficient facts, to' support the will, the wish of the testator and the gift to the beneficiary, although a subscribing'witness, should both prevail. That there was no fanfare or flourish of legislative trumpets so declaring is not sufficient, in my view of it, to work what seems to me to be a judicial veto interposed by the majority opinion.
Weight is attached in the majority opinion to the fact that the subscribing witnesses to such a document are required, in case of contest, to be first called and their testimony given or their absence satisfactorily explained.. This is entirely a matter of order of proof and has no bearing whatever upon the question of the competency of the witnesses. A person who participates in the making of a contract reduced to writing is no less a competent witness to the transaction because the rules of evidence provide that the document itself is the best evidence and must be first produced or its absence explained before oral testimony is taken as to its contents. The competency of such a witness is not at all dependent upon the production or nonproduction of the document. The same should be held in the instant situation. The mere fact that A: and B. are by certain rules of evidence required to be called as witnesses before C. can be permitted to testify has absolutely no bearing upon the question of the competency of C. under the other and independent rules of evidence. No authority is cited to- the effect that a test of competency of a witness is to be determined upon a rule which relates solely to the order of proof or of first or *18secondary evidence. The competency of a witness does not rest in some twilight zone dependent upon the question as to whether some document or some other witness shall be first produced or sworn.
A mere glance at the statutes and decisions of the different state jurisdictions shows that the requirements of formalities requisite for the probate of a will are as varied as the jurisdictions, and there are none in which such formalities are not constantly changed and without any formidable preambles in the amending statutes either. What is meat in one jurisdiction is poison in another. • *
In New York two attesting witnesses are require'd, each of whom shall sign his name as a witness at the end of the will at the request of the testator. They both, however, do not need to be present at the time of signing. Hoysradt v. Kingman, 22 N. Y. 372, 379.
In California, under a substantially similar statute, it was held that they must both be present. Estate of Emart, 175 Cal. 238, 165 Pac. 707, L. R. A. 1917F, 866.
Under our present statute, sec. 2282, the signing by the witnesses must be done when both are present. Will of Griffith, 165 Wis. 601, 608, 163 N. W. 138. Formerly under the same statute before amendment such subscribing in the presence of both witnesses was not required. Will of Smith, 52 Wis. 543, 547, 8 N. W. 616, 9 N. W. 665.
A substantial difference was recognized at common law and for a long period in many of the states of this country as to wills regarding real property and those regarding personal property, the latter not requiring the same formality as the former. A will that would be void as to real estate for want of proper execution might nevertheless be valid as to personal property. Lake v. Warner, 34 Conn. 483; Ex parte Henry, 24 Ala. 638. The .property here involved is substantially all personalty.
*19Many states expressly provide that a holographic will, that is one written and signed in the proper handwriting of a testator (some requiring that it shall be dated also), shall be valid though not attested or subscribed by a single witness. Rood, Wills, § 268. Such holographic will, valid in France, made by a citizen of Maryland sojourning in France, covering both real and personal property in Maryland, was properly admitted and administered in Maryland. Hindsay v. Wilson, 103 Md. 252, 63 Atl. 566, 2 L. R. A. n. s. 408, and note.
Undoubtedly the courts in this state would have to hold the same as to such foreign wills under sec. 2283, Stats., providing for recognition of wills executed outside of this state under the there required formalities, conditioned only that it be in, writing and subscribed by testator. The provision for subscribing witnesses is here* conspicuous by its absence.
In Children’s Aid Society v. Loveridge, 70 N. Y. 387, it was held that an executor to a will may nevertheless be a competent subscribing witness under a statute quite similar to the one before us. It would appear furthermore from the language of the decision in that case that other than subscribing witnesses who were present at its execution were sworn upon the hearing just as in the case at bar and their testimony in effect held admissible and sufficient to sustain the will. Page 392.
In Rugg v. Rugg, 83 N. Y. 592, 594, the testimony of the two subscribing witnesses created a doubt as to some of the facts essential to be shown for a proper execution of a will. To supply this defect the executor was held to be a competent witness to testify to the essential features so left fn doubt and the will held properly executed. The probate of a will should not be rejected because one of the subscribing witnesses testifies in contradiction to the other and against *20the document. Will of Grant, 149 Wis. 330, 337, 135 N. W. 833; Matter of Spooner, 13 Mills’ Reports (N. Y. Sur.) 482.
These points are dwelt upon merely as indicating the vast variety of legislative and judicial views on the subject of • statutory formalities, their flexibility and the constant changes made; that no property rights are considered as invaded or the established order of things overthrown by such changes.
I think the judgment should be reversed and it be held that Mrs. Hahn, as designated beneficiary in the admitted will of Theodore W. Johnson, is entitled to take just as the testator therein declared she should take.
Doerfler, J., took no part.
A motion for a rehearing was denied, with $25 costs, on September 23, 1921.